Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 9, 2015

                                          No. 04-15-00112-CV

               IN RE PATRIARCH PARTNERS MANAGEMENT GROUP, LLC

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        Relator filed this petition for writ of mandamus with a motion for emergency stay on
February 27, 2015. On March 6, 2015, relator advised that the relief sought by the mandamus
petition has become moot, and requested that the petition and motion for emergency stay be
dismissed.

         Relator’s motion to dismiss is GRANTED. This original mandamus proceeding and
relator’s motion for emergency stay are DISMISSED AS MOOT. The court’s opinion will issue
at a later date.

           It is so ORDERED on March 9, 2015.


                                                           PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court




1
  This proceeding arises out of Cause No. 2013-CI-06972, styled Procesos Especializados en Metal, S.A. de C.V.
d/b/a Prometal v. Patriarch Partners Management Group, LLC, pending in the 37th Judicial District Court, Bexar
County, Texas, the Honorable David A. Canales presiding.